When a petition for certiorari shows on its face that it is without merit, the judge of the superior court should refuse to sanction it; but if, inadvertently, he sanctions it, and thereafter dismisses it upon the hearing thereof, the same result is reached, and the judgment of dismissal will be affirmed by this court. It is immaterial upon what ground the dismissal was based.
          DECIDED JUNE 7, 1944. REHEARING DENIED JULY 28, 1944.
Houston White was adjudged in contempt of court by a judge of the civil court of Fulton County, because of certain remarks directed to the judge during the trial of a case in which White was acting as counsel for one of the parties. The judge found that the remarks were contemptuous, and sentenced White to pay a fine of twenty-five dollars or be confined for five days in jail.
White's petition for the writ of certiorari was sanctioned by a judge of the superior court of Fulton County. On the hearing of the writ, the solicitor-general of the Atlanta judicial circuit, on behalf of the State, filed general and special demurrers to the petition for certiorari and a motion to dismiss it. Certain of the demurrers and one ground of the motion to dismiss were sustained, and those judgments are assigned as error in the bill of exceptions, upon the grounds that they were in violation of the following constitutional provisions: (1) art. VI, par. V (Code, § 2-3205), of the constitution of Georgia; (2) art. I, par. IV (Code, § 2-104), of the constitution of Georgia; (3) art. I, par. III (Code, § 2-103), of the constitution of Georgia; (4) The fourteenth amendment to the constitution of the United States, which reads as follows: "Nor shall any state deprive any person of life, liberty or property without due process of law." This case was transmitted to the Supreme Court and transferred by that court to this court, the court holding that the case did not involve the construction of any constitutional provisions, but merely the application of unquestioned and unambiguous constitutional provisions to a given state of facts.
The petition for certiorari shows that while the court was trying the case, *Page 513 
the petitioner in open court used to and of the judge the following language: "I think your Honor has such antagonism toward me personally that I just can't, your Honor, seem to try a case before you without you jumping on me unnecessarily. That is not necessary, but that is the way I feel about it."
The first question presented is, was that language contemptuous? In our opinion it clearly implied that the judge was not an impartial and upright jurist, but, on the contrary, that he allowed his personal feelings of antagonism to White to influence his rulings in the case then on trial. We hold that the language was disrespectful and contemptuous, and authorized the sentence imposed by the trial judge.
The next question is, can a judgment for a direct contempt of court be reviewed by the writ of certiorari?
There are many decisions of the Supreme Court and of this court which hold that an appeal does not lie from such a judgment. However, it is not necessary for a decision of this case to answer that question. Our holding is, that the petition for certiorari in this case shows on its face that the petitioner was guilty of contempt of court; and, therefore, that it should not have been sanctioned by the judge of the superior court. We further hold that, although the judge inadvertently sanctioned the petition, he rectified that error by thereafter dismissing the petition and reaching the same result that would have followed the refusal to sanction it. It is well-settled law that a correct judgment will be affirmed, although the judge may have based it on the wrong grounds or given the wrong reasons for it.
None of the rulings excepted to were in violation of any provision of the constitution of the United States or of the constitution of this State. See, in this connection, White v.George, 195 Ga. 465 (24 S.E.2d 787), where this identical contempt of court was involved.
The foregoing rulings are controlling in the case, and the assignments of error not dealt with show no cause for a reversal of the judgment.
The dismissal of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 514 
                        ON MOTION FOR REHEARING.